Case: 11-60786     Document: 00511997338         Page: 1     Date Filed: 09/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 24, 2012
                                     No. 11-60786
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MINH NGOC NGUYEN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 921 065


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Minh Ngoc Nguyen, a native and citizen of Vietnam, petitions this court
for review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal of the order of removal entered by the Immigration Judge (IJ).
        According to Nguyen, the IJ and BIA erred in holding that he failed to
show that he suffered past persecution by the Communist Party as they failed
to consider that he was subjected to indoctrination meetings for eight hours a
day for four to six months. Nguyen has not shown that the evidence compels a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60786   Document: 00511997338      Page: 2   Date Filed: 09/24/2012

                                  No. 11-60786

conclusion contrary to the decision of the IJ and BIA that he did not establish
that he suffered past persecution. See Chen v. Gonzales, 470 F.3d 1131, 1134
(5th Cir. 2006). Nguyen alleged that he was disciplined by the Communist
Party, removed from his position as a youth leader, sent to reeducation camp in
which he was questioned for eight hours per day for four to six months, had his
business property confiscated temporarily, and suffered general harassment.
However, he acknowledged that neither he nor anyone in his family was
physically harmed or incarcerated; he and his wife continued to work in the
same government jobs before and after he was disciplined by the Communist
Party; and he continued his education and operated a new private business
without interference from the Communist Party.           Contrary to Nguyen’s
argument, the IJ and BIA considered his allegations that he was forced to go to
a reeducation camp in which he was questioned for eight hours per day for a four
to six month period. Nguyen’s reliance on Phommsoukha v. Gonzales, 408 F.3d
1011, 1013-15 (8th Cir. 2005), is misplaced because it involved much more severe
circumstances in which the alien was imprisoned in a concentration camp for
reeducation for four to six years, was kept in an underground cell, subjected to
political indoctrination, required to perform forced labor, and denied contact
with his family or other prisoners. Nguyen has not shown that the evidence
compels the conclusion that he suffered harm that was so severe that it would
constitute past persecution. See Tesfamichael v. Gonzales, 469 F.3d 109, 114
(5th Cir. 2006).
      Nguyen contends that his due process rights were violated because the
interpreter did not accurately translate his testimony; he and the interpreter
spoke different dialects of Vietnamese; the translator was unable to translate the
word “dang”; and the faulty translation influenced the outcome of the
proceedings.   He has not shown that he was prejudiced by the alleged
inadequacies of the translation. See Wang v. Holder, 569 F.3d 531, 539 n.6 (5th
Cir. 2009); Venturini v. Mukasey, 272 F. App’x 397, 401 (5th Cir. 2008). After

                                        2
   Case: 11-60786   Document: 00511997338     Page: 3   Date Filed: 09/24/2012

                                 No. 11-60786

further questioning, Nguyen clarified that the term “dang” referred to the
Communist Party. Because he has not demonstrated that any other specific
testimony was mistranslated or that any specific facts not communicated would
have compelled the granting of relief, he has not shown that he suffered
substantial prejudice and has not established a cognizable due process violation.
See Wang, 569 F.3d at 539 n.6; Venturini, 272 F. App’x at 401.
      PETITION DENIED.




                                       3